DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14, 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 8,113,027) in view of Yabaneta (JP 62267040A).
Regarding claim 9, McDonald discloses a shank for a nail, the shank having a circumference, an outer diameter, and a longitudinal axis, and defining an outer periphery (Fig 22, 23); an odd number of smooth, substantially identical semi-circular grooves formed in the shank and extending straight, longitudinally along the longitudinal axis of the shank, the grooves each defining a nadir (Fig 22, 23, 24C); wherein no two nadirs are diametrically opposed to one another such that no two grooves are 180 degrees opposed to one another (Col 5, Lines 4-5), wherein the grooves are configured to reduce an amount of material needed to create the nail and provide areas of increased work hardening of the nail an intersection of the outer periphery and each of the plurality of grooves, (Col 3, Lines 46-50).
McDonald discloses the shank can be used to form a nail, but does not specifically disclose the nail having a head and a point and wherein the amount of material needed to create the nail is reduced by about six percent as compared to a non- grooved nail having a shank outer diameter that is the same as the outer diameter of the shank of the nail and the bending yield strength is reduced by about three percent as compared to a non- grooved nail having a shank outer diameter that is the same as the outer diameter of the shank of the nail. However, it would have been an obvious engineering design to use the shank/wire to form a nail with a head and a point with the amount of material reduced and the bending yield strength as claimed in order to provide a nail that reduces material costs without sacrificing strength or quality having the required amount of material and bending yield strength according to the required structural capabilities of the nail (Col 5, Lines 61-64).
McDonald does not disclose a corrosion-resistant coating on the nail, the corrosion-resistant coating being a zinc or zinc-based metallic material. However, Yabaneta discloses a method of coating a nail/screw with a zinc plating (Abstract). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nail of McDonald to include a zinc coating as taught by Yabaneta, in order to provide a corrosion resistance nail.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 10, Yabaneta discloses the coating is a plating of zinc (Abstract).
Regarding claim 11, McDonald discloses the grooves are disposed asymmetrically about the circumference of the shank (Fig 24C).
Regarding claim 12, McDonald discloses ring shanks 460 formed in the shank (Fig 23).
Regarding claims 13-14, McDonald modified by Yabaneta discloses the wire that forms the claimed nail as discussed above in the rejections of claims 1 and 12. 
The claim is a product by process claim and the nail does not depend on the process of making it.  The product-by-process limitation " pre-plating a wire with a zinc or zinc-based material and subsequently passing the wire through a forming machine having rollers configured with protrusions formed thereon and extending outwardly therefrom; cutting the wire to a desired length and forming a head, and a point on the wire to form the nail” would not be expected to impart distinctive structural characteristics to the nail.  Therefore, the claimed nail is not a different and unobvious nail from the modified nail of McDonald.  
Regarding claim 17, McDonald discloses the grooves are substantially fully semi- circular in shape (Fig 24C).
Regarding claim 18, McDonald discloses as modified, the nail of McDonald would have a substantially fully rounded head. Examiner concludes this because it is well known in the art of nails to have a rounded head and the term “substantially rounded” provides flexibility to the interpretation and is not necessarily limited to “being completely rounded”.
Regarding claim 19, McDonald discloses the nail includes nine grooves, the grooves being substantially equally spaced from one another (Fig 24C).
Regarding claims 20 and 21, McDonald modified by Yabaneta discloses the corrosion resistant coating being zinc plating, but does not disclose the corrosion-resistant is 5% aluminum/95% zinc or the corrosion-resistant is 10% aluminum/90% zinc. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use aluminum/zinc coating as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it would enhance the corrosion resistant properties.
Regarding claims 22-26, McDonald modified by Yabaneta discloses the claimed nail as discussed above in the rejections of claims 17-21. 

5.	Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 8,113,027) in view of Yabaneta (JP 62267040A) and further in view of Cloostermans-Huwaert (US 4,549,420). McDonald modified by Yabaneta discloses the wire that forms the nail as discussed in claims 13 and 14, but does not disclose the nail and the ring shanks having a lubricant. However, Cloostermans-Huwaert discloses a wire that includes a lubricant applied during the formation process (Col 4, Lines 62-67). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of McDonald to include a lubricant as taught by Cloostermans-Huwaert, in order to provide reduce friction during the forming process.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the nail and the ring shanks of the nail would have a lubricant.
The claim is a product by process claim and the nail and the ring shanks do not depend on the process of making.  The product-by-process limitation " applying a lubricant to the wire and/or the forming machine prior to passing the wire through the forming machine to form grooves in the wire and applying a lubricant to the nail prior to forming the ring shanks on the nails” would not be expected to impart distinctive structural characteristics to the nail and the ring shanks.  Therefore, the claimed nail is not a different and unobvious nail from the nail of McDonald.  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/10/2022